DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (original claims 19-20 and newly added method claims 21-38) in the reply filed on 3/7/2022 is acknowledged. 
Applicant cancelled device claims 1-18.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the phrase: “the soft layer has an inner frame portion and an outer frame portion surrounding the inner frame portion, the inner frame portion of the soft layer physically coupled to the edge regions of the socket” is unclear. Where is the inner frame portion of the soft layer and the inner frame portion of the soft layer physically coupled to the edge regions of the socket?

Reasons for Allowance
Claims 19-29 and 36-38 are allowed.  Claims 30-35 would be allowable if rewritten to overcome the 112 rejection as set forth in the Office Action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, Lin et al. (US 8703542); Hung et al. (20140252646) and the prior art of record fail to disclose the combination of all the limitations recited in the claim 19 of a method including: sockets over the redistribution structure; assembling the package component between a thermal module and a mechanical brace with bolts extending through the thermal module, the package component, and the mechanical brace, wherein the mechanical brace has openings, wherein after the assembling, each one of the openings exposes a respective one of the sockets; and tightening fasteners on the bolts to increase force applied to the package component by the thermal module and the mechanical brace (claim 19).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Regarding claim 24, Lin et al. (US 8703542); Hung et al. (20140252646) and the prior art of record fail to disclose the combination of all the limitations recited in the claim 24 of a method including: socket over the redistribution structure; attaching a mechanical brace to a first side of the package component so that the mechanical brace is physically coupled to edge regions of the socket, the mechanical brace comprising a rigid layer and a soft layer disposed between the rigid layer and the socket, the rigid layer having a first stiffness, the soft layer having a second stiffness, the second stiffness being less than the first stiffness; and attaching a thermal module to a second side of the package component so that the thermal module is thermally coupled to the integrated circuit die (claim 24).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 36, Lin et al. (US 8703542); Hung et al. (20140252646) and the prior art of record fails to disclose the combination of all the limitations recited in the claim 36 of a method including: socket over the redistribution structure; assembling the package component between a thermal module and a mechanical brace with bolts extending through the thermal module, the package component, and the mechanical brace, wherein the mechanical brace comprises a rigid layer and a soft layer disposed between the rigid layer and the socket; and tightening fasteners on the bolts to increase force applied to the package component by the thermal module and the mechanical brace, the soft layer conforming to a shape of the sockets (claim 36).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894               
/CALEB E HENRY/Primary Examiner, Art Unit 2894